Title: To Thomas Jefferson from William Linen, 15 June 1806
From: Linen, William
To: Jefferson, Thomas


                        
                            Honored Sir,
                            
                            Charleston, (So: Carolina) June, 15th. 1806.
                        
                        I take the liberty of addressing you on a subject, which is of great importance to the Citizens of these
                            United States.—Altho a stranger to you personnally, but as I conceive that you are a lover of Public Justice as well as
                            myself, emboldens me to relate the following.—
                        I am sorry to inform you, that I had several actions in our State Courts, and after several Years trouble in
                            attending on them, I coud’ get no satisfaction but that of defraud, in the room of protecting Justice: and the rights and
                            priviledges of the Juries are infring’d upon.— Inclos’d you will please accept of a Pamphlet of my production, where you
                            will more clearly see how I have been treated.—I some Months ago read in a News Paper, a production of Tho: Paine esqe.
                            mentioning the corruptions practised in several Courts; and as my case is similar to what he has wrote, I have taken the
                            Liberty of writing to him, and enclosing a Pamphlet for his perusal.
                        As these are facts that cannot be controverted, I hope that the Pamphlet will be of that utillity to the
                            community in general; so as to bring about a reform in the Courts, a subject of such serious magnitude in a free
                            Government as we style ourselves.— 
                  I remain, Honored Sir, your Obedient Humble Servt.
                        
                            Wm. Linen.
                        
                    